        Case 6:20-cv-00058-CCL Document 25 Filed 12/14/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

ROBERT L. ROSE,                                          CV 20-00058-H-CCL

             Plaintiff,

       vs.                                                      ORDER


STATE OF MONTANA, THE MONTANA
DEPARTMENT OF CORRECTIONS(MDOC)),
CLINICAL SERVICES DIVISION, CONNIE
WINNER; TRISDEN KOHUT, DR. REESE,
WARDEN LYNN GUYER, WARDEN
KIRKEGARD, DOC DIRECTOR REGINALD
MICHAEL, MDOC MEDICAL DIRECTOR
LIZ RANTZ, MEMBERS OF MDOC
MEDICAL REVIEW PANEL(DO'S), AND
MOUNTAIN PACIFIC QUALITY HEALTH),
FOUNDATION (MPQH),

             Defendants.

      Plaintiff Robert L. Rose brings this civil action pursuant to 42 U.S.C. §

1983. Pending before this Court is Plaintiffs Motion for Preliminary Injunction

seeking extraordinary relief. (Doc. 15.)

      Mr. Rose contends that Defendants failed to protect him in the face of the

COVID-19 pandemic by acting with deliberate indifference and that their actions

constitute cruel and unusual punishment in violation of the Eighth Amendment.

See, (Doc. 16 at 2-3.) In support of his claim, Mr. Rose asserts Montana State

Prison ("MSP") officials failed to take precautions to prevent COVID-19 exposure



                                           1
         Case 6:20-cv-00058-CCL Document 25 Filed 12/14/20 Page 2 of 3



and then failed to provide proper treatment after exposure. Rose points to the fact

that MSP officials continue to deny him life-saving Hepatitis-C treatment, leaving

him even more vulnerable to potential negative consequences from his COVID-19

infection. Id. at 5-6.

      Defendants dispute the allegation of deliberate indifference. To the

contrary, they contend that prison officials successfully kept COVID-19 out of

MSP until October of 2020. Defendants maintain they implemented a COVID-19

response that was informed by guidance from the Center for Disease Control, the

Montana Department of Health and Human Service, and the Montana Department

of Corrections medical staff. See generally, (Doc. 24.) Defendants assert the

spread of COVID-19 was abated and controlled and as of December 9, 2020, there

are only 6 active cases at MSP. Id. at 7.

      While the concerns advanced by Mr. Rose are legitimate, the question

pending before this Court is whether the Defendants acted with indifference to the

COVID-19 threat and whether Mr. Rose faces irreparable injury. A preliminary

injunction "should not be granted unless the movant, by a clear showing, carries

the burden of persuasion." Lopez v. Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012)

( citations omitted, emphasis in original). A request for an injunction seeking relief

well beyond the status quo is disfavored and shall not be granted unless the facts

and law clearly favor the moving party. Stanley v. Univ. ofS. Cal., 13 F.3d 1313,



                                            2
         Case 6:20-cv-00058-CCL Document 25 Filed 12/14/20 Page 3 of 3



1319-20 (9th Cir. 1994).

      Based upon the record before it, the Court finds extraordinary relief is not

warranted. Mr. Rose has not met his burden of persuasion and has not

demonstrated that he is likely to succeed on the merits, that he is likely to suffer

irreparable harm in the absence of such an order, that the balance of equities tip in

his favor, or that an injunction is in the public interest. See, Winter v. Natural

Resources Defense Council, Inc. , 555 U.S. 7, 20 (2008).

      Mr. Rose's motion for preliminary injunction will be denied, but the case

will remain pending. Defendants will have 20 days in which to file an Answer.

      Based upon the foregoing, the Court issues the following:

                                       ORDER

       1. The Motion for Preliminary Injunction (Doc. 15) is DENIED .
                                          ..
       2. Defendants shall have 20 days within which to file an Answer to the

Complaint.

       3. At all times during the pendency of this action, Mr. Rose must

immediately advise the Court and opposing counsel of any change of address and

its effective date.

       DATED this     4-   -I)
                           clay of December, 2020.


                                      e~~
                                               3
